Citation Nr: 0939964	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-22 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Augusta, 
Maine


THE ISSUE

Entitlement to payment or reimbursement for the costs of 
private medical expenses incurred for unauthorized service 
provided at a non-VA medical facility from August 12, 2007 to 
August 24, 2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to March 
1966 and from March 1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 administrative decision of the 
Department of Veterans' Affairs (VA) Medical Center in 
Augusta, Maine.  In that decision, the VA Medical Center 
denied entitlement to reimbursement for medical expenses 
incurred at Maine Medical Center (MMC) from August 12, 2007 
to August 24, 2007.  

The Veteran testified before the undersigned at a July 2009 
videoconference hearing at the VA regional office in Togus, 
Maine.  A transcript of the hearing has been associated with 
his claims folder.


FINDINGS OF FACT

1.  The Veteran has no service-connected disabilities.

2.  VA did not provide prior authorization for the medical 
services provided at MMC from August 12, 2007 to August 24, 
2007.

3.  At the time the medical services were furnished, the 
Veteran had not received VA medical services under the 
authority of 38 U.S.C. Chapter 17 within the previous 24-
month period.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred from August 12, 2007 to August 24, 
2007 have not been met.  38 U.S.C.A. §§ 1703(a), 1725, 1728 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 17.54, 17.120, 
17.1000-1008 (2008).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The Veteran was not provided any VCAA notice prior to the 
adjudication of his claim.  However, he received notice of 
the requirements for payment or reimbursement of medical 
expenses in a July 2008 statement of the case.  Such a post-
decisional document could not serve to provide legally 
compliant VCAA notice.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  It should, however, serve to put the 
Veteran on notice as to what was required.  

If an error does not affect the "essential fairness" of the 
adjudication by preventing a claimant's meaningful 
participation in the adjudication of the claim, then it is 
not prejudicial.  Overton v. Nicholson, 20 Vet. App. 427, 
435-7 (2006).  The Veteran had over a year after receiving 
the notice to submit additional evidence and argument and he 
had the opportunity for a hearing. 

Prejudicial error occurs in the context of VCAA notice only 
when such error affects "the essential fairness of an 
adjudication" or "has the natural effect of producing 
prejudice."  Dunlap v.  Nicholson, 21 Vet. App. 112, 118 
(2007).  Appellants must generally identify "with 
considerable specificity": (1) how the VCAA notice was 
defective and (2) how the lack of notice and evidence was 
prejudicial or affected the essential fairness of the 
adjudication.  Id.  See also Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (holding that a party alleging defective VCAA 
notice has the burden of showing how the defective notice was 
harmful).  No such showing of prejudice has been made in this 
case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the identified post-service 
VA treatment records and private medical records as well as 
all other VA records pertinent to the Veteran's claim.  For 
the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for payment or reimbursement for the 
costs of private medical expenses is thus ready to be 
considered on the merits.

Analysis

A Veteran may be eligible for payment or reimbursement for 
medical services not previously authorized in accordance with 
38 U.S.C.A. §§ 1725 or 1728.  See Hennessey v. Brown, 7 Vet. 
App. 143 (1994).

Entitlement to payment or reimbursement of medical expenses 
incurred at a non VA facility under 38 U.S.C.A. § 1728 
requires that: (a) the care and services rendered were for an 
adjudicated service connected disability, for a non service 
connected disability associated with and held to be 
aggravating an adjudicated service connected disability, for 
any disability of a Veteran who has a total disability, 
permanent in nature, resulting from a service connected 
disability, or for any  injury, illness, or dental condition 
in the case of a Veteran who is participating in a 
rehabilitation program and who is medically determined to be 
in need of hospital care or medical services for reasons set 
forth in 38 C.F.R. § 17.47(i); and (b) the services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; and (c) no VA or 
other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. 
App.  45, 49 (1998).

The Veterans Millennium Health Care and Benefits Act (VMHCBA) 
also provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-VA 
facility to those Veterans who are active VA health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of a VA hospital, nursing home, or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. 
§ 1728.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement 
under 38 U.S.C.A. 
§ 1725 for emergency treatment for non service connected 
disabilities in non-VA facilities is only allowed if all of 
the following criteria are met:  

(a)  The emergency services were provided in a hospital 
emergency department or similar facility held out as 
providing emergency care to the public;  

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there was an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily function, or serious dysfunction of any 
bodily organ or part); 

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center); 

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the Veteran becomes stabilized); 

(e)  At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 

(f)  The Veteran is financially liable to the provider of 
emergency treatment for that treatment; 

(g)  The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or the provider 
to comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals for a 
denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider; and

(i)  The Veteran is not eligible for reimbursement under 38 
U.S.C. § 1728 for the emergency treatment provided.  38 
C.F.R. § 17.1002.  

As a preliminary matter in adjudicating a claim for 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for the non-VA medical care that the Veteran 
received in a private facility.  See 38 U.S.C.A. § 1703(a); 
Smith v. Derwinski, 2 Vet. App. 378 (1992); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 6 Vet. App. 555 (1994). 

The admission of a Veteran to a non-VA hospital at VA expense 
must be authorized in advance.  In the case of an emergency 
that existed at the time of admission, an authorization may 
be deemed a prior authorization if an application, whether 
formal or informal, by telephone, telegraph, or other 
communication, made by the Veteran or by others on his/her 
behalf is dispatched to VA for Veterans in the 48 contiguous 
States and Puerto Rico, within 72 hours after the hour of 
admission, including in the computation of time Saturday, 
Sunday, and holidays.  38 C.F.R. § 17.54.

In this case, the Veteran is seeking entitlement to payment 
or reimbursement from VA concerning medical expenses incurred 
for services rendered at MMC from August 12, 2007 to August 
24, 2007.  

A September 2008 letter from Dr. Michalakes states that the 
Veteran was transported by ambulance to the Penobscot Bay 
Medical Center Emergency Department (Penobscot) on August 12, 
2007 due to severe cardio-respiratory distress.  He was 
evaluated and treated at the emergency department and 
partially stabilized.  The doctor further states that it 
became apparent that the Veteran had to be transferred to 
another medical facility that could provide a higher level of 
continuing medical treatment (advanced critical care, cardiac 
techniques, and hemodialysis) because he required further 
stabilization and management beyond Penobscot's clinical 
capability.  Therefore, Dr. Michalakes contacted a Togus VA 
representative to discuss the Veteran's transfer; however 
that facility was unable to provide the necessary care.  As a 
result, a transfer to MMC was arranged.

Dr. Michalakes' letter is consistent with a VA nursing 
telephone encounter note, dated August 12, 2007, which 
indicates that a VA representative in Togus received a 
telephone call from Penobscot and was notified that the 
Veteran had suffered a myocardial infarction, was in renal 
failure, and probably needed dialysis.  The note further 
indicates that the VA facility in Togus was unable to provide 
either cardiac care or dialysis and that VA was advised that 
the Veteran was going to be transferred to another facility, 
identified as "probably Maine Medical Center."  

An addendum to the August 12, 2007 VA nursing telephone 
encounter note, dated August 22, 2007, indicates that the 
Veteran's stepdaughter called VA Fee Services regarding 
benefits for her father.  However, Fee Services had no record 
that they were informed of the Veteran's admission to MMC and 
the stepdaughter's August 22 telephone call was the first 
indication of such admission aside from the August 12, 2007 
note which stated that it was possible the Veteran was going 
to be transferred to MMC.

Although Dr. Michalakes was notified by the VA medical 
facility in Togus that it was unable to provide the Veteran 
with the appropriate care and the Veteran was subsequently 
transferred to and admitted at MMC, the above evidence 
indicates that VA did not give prior authorization for such 
treatment.  The August 12, 2007 VA nursing telephone note 
identified MMC as the probable facility to which the Veteran 
would be transferred, however a definitive location was never 
specified.  Furthermore, VA was not notified of the Veteran's 
August 12, 2007 admission until August 22, 2007.  

Given that VA was not aware of the exact location at which 
the Veteran would be receiving medical treatment and that the 
location was not revealed until 10 days (more than 72 hours) 
after such treatment commenced, the Board finds that the 
August 12, 2007 communication with a VA representative was 
not an application for authorization and that VA did not give 
prior authorization for the medical care that the Veteran 
received at MMC.

As for whether the Veteran is entitled to payment or 
reimbursement for the expenses incurred due to his 
unauthorized treatment, the Veteran has no service connected 
disabilities, and there is no evidence that he is a 
participant in a vocation rehabilitation program.  Therefore, 
reimbursement for his private medical expenses under 38 
U.S.C.A. § 1728  is not warranted. 38 U.S.C.A. § 1728; C.F.R. 
§ 17.120.    

With regard to whether the Veteran is entitlement to payment 
or reimbursement under the VMHCBA pursuant to 38 U.S.C.A. 
§ 1725, he had not received any VA medical care in the 24 
months prior to his August 12, 2007 admission to MMC.  The 
Veteran's VA medical records indicate that he received VA 
mental health outpatient treatment from January 1990 to 
December 1991.  However, he did not receive any further VA 
medical treatment until after his August 24, 2007 discharge 
from MMC, as indicated by a VA primary care attending note, 
dated August 29, 2007.  In his August 2008 substantive appeal 
(VA Form 9), the Veteran acknowledges that the most recent VA 
medical treatment prior to his August 2007 admission to MMC 
was in the early 1990s when he was treated for issues related 
to stress and posttraumatic stress disorder.

In order to be eligible for payment or reimbursement under 
the VMHCBA, the Veteran must meet all of the requirements 
listed in 38 C.F.R. § 17.1002, as outlined above.  Regardless 
of any of the criteria under 38 C.F.R. § 17.1002 that may be 
met in this case, the Veteran did not receive any VA medical 
treatment within the 24 month period preceding his August 
2007 admission to MMC in accordance with 38 C.F.R. 
§ 17.1002(e).  Therefore, entitlement to payment or 
reimbursement under VMHCBA is also not warranted. 

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
payment or reimbursement for the costs of private medical 
expenses incurred for unauthorized service provided at a non-
VA medical facility from August 12, 2007 to August 24, 2007 
must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Payment or reimbursement for the costs of private medical 
expenses incurred for service provided at a non-VA medical 
facility from August 12, 2007 to August 24, 2007 is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


